Title: To James Madison from Elias Vanderhorst, 12 December 1808
From: Vanderhorst, Elias
To: Madison, James



Sir,
Bristol Decr. 12th. 1808.

Understanding that the British Ship Thomas, by which I had the Honor of writing you a few lines on the 10t. Insta; is still detained in King-Road by an unfavorable Wind, I hazard the sending this Dispatch down there, in the hope it may reach her before she Sails, as you will find the News Papers, it covers, contain information of much importance.  I have the Honor to be with every sentiment of the most perfect Respect, Sir Your most Obt. & most Hbl. Servt.

Elias Vanderhorst

